DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2020, 3/30/2020, and 2/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (DE102009038065) in view of Fehrenbacher (DE102008059948)
Regarding claim 1, Kaiser discloses a system for extinguishing a fire in a battery of a vehicle, comprising: 
a water cooling system (Figure 2) configured to circulate cooling water for cooling a vehicle electric component and the battery (The limitations is interpreted as a recitation of intended use and therefore afforded limited patentable weight; Lines 376-378 and Paragraph 21, The system is capable of circulating water)
While the device includes a fire extinguishing valve (Paragraph 50), it is unclear whether the valve leads to an extinguishing line.
Fehrenbacher discloses a fire extinguisher that includes an extinguishing line (4) leading from a valve (8) into a battery (1) (Figure 1 and abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kaiser with the disclosures of Fehrenbacher, providing an extinguishing line (Fehrenbacher, 4) in addition to the valve (Kaiser, 50), leading to the battery, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including supply of fluid to the fire in a system where the supply conduit is not a critical element. 
Kaiser in view of Fehrenbacher further discloses a fire extinguishing line (Fehrenbacher, 4) configured to be branched from a cooling water circulating line (204) of the water cooling system to provide the cooling water for fire extinguishment of the battery (Lines 401-405); a fire extinguishing valve (Line 406, electrically controlled valve) configured to control a flow of the cooling water between the cooling water circulating line and the fire extinguishing line (The limitation is interpreted as a recitation of intended use, and therefore, afforded limited patentable weight; Paragraph 50); a controller (Line 407, suitable control logic) configured to control a state of the fire extinguishing valve (Lines 406-407, Examiner interprets the connection between the control logic and electrically controlled valves as disclosures that the logic controls the valves); an external cooling material connecting device (Line 447-450, the connection to the coolant reservoir) configured to be connected to an external cooling material supplying device (Line 450, reservoir) of the vehicle (Paragraph 54, The reservoir is for supplying coolant to the vehicle); and 
an external connecting valve (Line 447, valve control, The valve is interpreted as an external connecting valve because it is connected to the external supply of coolant) configured to control a flow of an external cooling material so that the external cooling material is supplied to the fire extinguishing line (Paragraph 54, The fluid is supplied from the reservoir, through the valve, and to the extinguishing line in circumstances where needed).
Regarding claim 2, Kaiser in view of Fehrenbacher discloses the system of claim 1, but fails to disclose wherein the external cooling material connecting device is located in front of the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the external cooling material connecting device in front of the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Applicant has disclosed no criticality as to the claimed limitation.	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Fehrenbacher and Shono (US 2013/0079963).
Regarding claim 3, Kaiser in view of Fehrenbacher discloses the system of claim 1, but fails to disclose wherein the controller opens the external connecting valve when the external cooling material supplying device is connected to the external cooling material connecting device.
Shono discloses a device wherein a controller (12) controls a series of valve dependent upon whether leakage is detected, while the lines are connected to a reservoir (Paragraph 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kaiser in view of Fehrenbacher with the disclosures of Shono providing the controller to open the valve when the external material supplying device is connected to the external cooling material connecting device, in order to provide for efficient supply of coolant in circumstances of leakage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752